DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  
The recitation “the cover” render the claims indefinite because there is lack of antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 6, 9, 11 – 16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herold (US 5,949,035).

With respect to claims 1 and 11, Herold teaches an internal combustion engine, comprising an engine block including a cylinder; and a muffler assembly configured to receive exhaust gases from the cylinder, the muffler assembly comprising a housing (Fig.1, Item 12) defining an interior volume and including an exhaust inlet (Fig.1, Item 15)  and an exhaust outlet (Fig.1, Item 17); and a baffle assembly (Fig.1, Item 16) positioned within the interior volume, the baffle assembly comprising a plurality of chambers (Fig.2, Items 24, 26, 28 and 30) in fluid communication with each other; wherein the plurality of chambers are in fluid communication with the exhaust inlet and the exhaust outlet so that the plurality of chambers are configured to cause exhaust gases to be directed through the muffler assembly from the exhaust inlet to the exhaust outlet through four passes in the baffle assembly before exiting through the exhaust outlet (Col.5, Lines 34 – 52).  
With respect to claims 2 and 12, Herold teaches wherein the plurality of chambers comprise a first chamber (Fig.2, Item 24), a second chamber (Fig.2, Item 26), a third chamber (Fig.2, Item 28), a fourth chamber (Fig.2, Item 30), and an outlet chamber (Fig.2, Item 89).  
With respect to claims 3 and 13, Herold teaches wherein the first chamber (Fig.2, Item 24) is in direct fluid communication (Fig.2, Item 166) with the second chamber (Fig.2, Item 26) so that the first and second chambers are configured to cause exhaust gases to flow into the first chamber and the second chamber from the exhaust inlet (Fig.1, Item 15) to complete a first pass; wherein the third chamber (Fig.2, Item 28) is in direct fluid communication (Figs.1 and 2, Item 170) with the second chamber (Fig.2, Item 26) so 
With respect to claims 4 and 14, Herold teaches wherein the second pass (Fig.1, Item 170) is in an opposite direction from the first pass (Fig.1, Item 166); wherein the third pass (Fig.2, Item 168) is in a substantially perpendicular direction from the second pass (Figs.1 and 2; Item 170); wherein the fourth pass (Fig.2, Item 162) is in a substantially perpendicular direction from the third pass (Fig.2, Item 168) and is the same direction as the second pass.  
With respect to claims 5 and 15, Herold teaches wherein the baffle assembly further comprises a plurality of perforated areas including a first perforated area (Fig.2, Item 166), a second perforated area (Fig.2, Item 170), a third perforated area (Fig.2, Item 168), and a fourth perforated area (Figs.1 and 2, Item 162).  
With respect to claims 6 and 16, Herold teaches wherein the first chamber (Fig.2, Item 24) is in direct fluid communication with the second chamber (Fig.2, Item 26) via the first perforated area (Fig.2, Item 166) so that the first and second chambers are configured to cause exhaust gases to flow through the first perforated area into the second 
With respect to claims 9 and 19, Herold teaches wherein the outlet chamber is formed by an outlet tube (Fig.1, Item 96) that is tubular in shape; wherein the fourth set of perforations (Fig.1, Items 162 and/or 164) are formed on a curved surface of the outlet tube.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herold (US 5,949,035) in view of Gordon (US 3,650,354).
With respect to claims 7 and 17, Herold teaches the limitations already discussed in a previous rejection, but fails to disclose wherein the third set of perforations is formed partially by a stepped chamber portion; wherein a surface of the stepped chamber portion does not include perforations; and14WO 2018/226818PCT/US2018/036242 wherein the second set of perforations are positioned directly below the stepped chamber portion.
On other hand, Gordon teaches set of perforations (Fig.3, Item 35) being formed partially by a stepped chamber portion (Fig.3, Item 36); wherein a surface of the stepped chamber portion does not include perforations (Fig.3, Item 17).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Gordon chamber configuration with the Herold design because it would provide for controlling the size of a chamber while maintaining a slim and/or small muffler profile.
  With respect to claims 8 and 18, the Examiner takes official notice that it is well known in the art to provide wherein a first perforated area is positioned opposite from the second perforated area within the second chamber; wherein the second perforated area is 
With respect to claims 10 and 20, the Examiner takes official notice that it is well known in the art to provide a noise dampening material retained within the cover, as disclosed by Uesugi et al. (US 4,854,417).  

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 30, 2021